ACCEPTED
                                                                                       14-15-00062-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  8/21/2015 9:15:33 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                            NO. 14-15-00062-CV
                  ______________________________________
                                                             FILED IN
                                                       14th COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                     FOURTEENTH JUDICIAL DISTRICT 8/21/2015 9:15:33 AM
                             HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                  ______________________________________       Clerk


                       IRENE SILVA AND DAVID SILVA,
                                        Appellants,

                                          v.

                         THE CITY OF PASADENA
                                         Appellee.
                  ______________________________________

                 On Appeal from the 189th Judicial District Court
               of Harris County, Texas; Trial Court No. 2013-36912
                  ______________________________________

                  APPELLEE'S UNOPPOSED MOTION TO
                EXTEND TIME TO FILE APPELLEE’S BRIEF
                  ______________________________________

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellee The City of Pasadena files this unopposed motion to extend the

time to file Appellee’s Brief under Texas Rules of Appellate Procedure 38.6(d) and

10.5(b).

      The Clerk’s Record was filed on March 2, 2015. Thus, Appellants’ brief was

originally due on April 1, 2015. Appellants did not file their brief or a motion to

extend the deadline by that date. Thus, on May 7, 2015, the Court ordered

Appellants to file their brief on or before June 8, 2015.
        On June 8, 2015, Appellants filed an unopposed request for an additional 30

days to file their brief, which the Court granted. Thus, Appellants’ brief was due on

July 8, 2015, effectively giving Appellants approximately 120 days after the Clerk

Record was filed to complete their brief. Appellants filed their brief on July 9,

2015.

        Appellee’s brief was originally due on August 10, 2015. Appellee previously

filed an unopposed motion to extend the deadline to file its brief by 14 days. The

Court granted that motion, rendering Appellee’s brief due on August 24, 2015.

        Appellee’s counsel is unable to finalize and file Appellee’s brief by the

current August 24, 2015, deadline. Appellee respectfully requests the Court to

extend the deadline by 30 days, rending Appellee’s brief due on or before

September 23, 2015.

        Appellee’s counsel has been unable to complete the brief by the August 24,

2015, deadline due to his involvement in the following additional matters:

        Cause No. 14-7181; Jarrod Beck, et al. v. Test Master Educational Services,
        Inc.; United States Court of Appeals for the District of Columbia Circuit.
        Preparation of Appellant’s Reply Brief, which was filed on August 10, 2015.

        Cause No. 15-10443; Hartford Casualty Insurance Co, et al v. DP
        Engineering, LLC, et al; United States Court of Appeals for the Fifth
        Circuit. Preparation of Appellee’s Brief, originally due on August 21, 2015.

        Cause No. 08-15-00113-CV; Sims v. The City of Madisonville, et al.; Eighth
        Judicial District Court of Appeals. Preparation of Appellees’ Brief, which is
        currently due on September 11, 2015.



                                          2
      Cause No. [to be assigned]; Miguel Zaragoza Fuentes v. 245th Judicial
      District Court of Harris County, Texas; United States Supreme Court.
      Preparation of a Petition for Writ of Certiorari, which is currently due on
      September 17, 2015.

      This motion is not sought for the purpose of delay, but to ensure the Court

has adequate and sufficient briefing to aid in its decision-making process.

      For these reasons, Appellee respectfully requests this Court to extend

Appellee’s deadline to its brief by 30 days, rending Appellee’s brief due on or

before September 23, 2015. Appellee further requests general relief to which it

may be justly entitled.

                                       Respectfully submitted,

                                       CHAMBERLAIN, HRDLICKA, WHITE,
                                       WILLIAMS & AUGHTRY

                                       By:       /S/ Steven J. Knight
                                              William S. Helfand
                                              State Bar No. 09388250
                                              bill.helfand@chamberlainlaw.com
                                              Steven J. Knight
                                              State Bar No. 24012975
                                              steven.knight@chamberlainlaw.com
                                              1200 Smith, Suite 1400
                                              Houston, Texas 77002
                                              Telephone: (713) 658-1818
                                              Facsimile: (713) 658-2558

                                       COUNSEL FOR APPELLEE THE CITY OF
                                       PASADENA




                                          3
                        CERTIFICATE OF SERVICE
       A true and correct copy of the foregoing has been forwarded to all counsel
of record on August 21, 2015, in the manner indicated below:

       Via E-Filing
       Andre L. Ligon
       Joshua R. Willoughby
       1314 Texas Ave. #1500
       Houston, TX 77002
       ligonandassociates@gmail.com
       attorneyjrw@gmail.com


                                                 /S/ Steven J. Knight
                                           Steven J. Knight


                     CERTIFICATE OF CONFERENCE
      I conferred with Joshua R. Willoughby on August 21, 2015, and Mr.
Willoughby stated that he is unopposed to the relief requested in this motion.


                                                 /S/ Steven J. Knight
                                           Steven J. Knight

1971132_1




                                       4